Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant has an amended the independent claims to now read as “A system for monitoring a person, for example a traveler, who is moving through a facility or a building and carries with him a biometric travel document and also various electronic devices, for example mobile telephones, laptops, tablet computers, e-readers, notebooks, wireless headphones, smartwatches, fitness trackers, wherein the system has an electronic controller which is intended and adapted to communicate with: an input device for inputting information of the biometric travel document and forwarding the information for further processing; access barriers to predetermined areas of the facility or building in order to release or block those predetermined areas for the traveler in dependence on checks of the traveler; transceivers for detecting the electronic devices carried by the traveler and at least partially wirelessly analyzing them in order to acquire from each of the devices device characteristics which are characteristic of the particular traveler to a specific degree at least while he is in the building; and an electronically operated database which is adapted and programmed to generate for each traveler a feature space in which, in addition to the information of the biometric travel document, the device characteristics are entered by the transceivers as a digital imprint of the traveler, and which identifies the traveler with a specific probability given by a weighted sum of individual entries of the feature space, and, when in the further process the electronic devices carried by the traveler are newly detected by the transceivers, to compare newly recorded data recorded in the database with the previous entries in the feature space and, if the newly recorded data have a better probability with which the traveler is to be identified, to replace the corresponding previous data in the feature space by the newly recorded data, wherein preprocessing of the data of the traveler is carried out in order to segment and prepare the data for further analyses, and in order to evaluate the individual features of the feature space by calculating the quality of the individual features, and wherein the calculation of the quality of the individual features is configured to be used in the 2Application No. 16/755,126Attorney Docket No. 303390-241016/9A-149 433 weighted sum of individual entries of the feature space which gives the specific probability of the identification of the traveler.”  During the time of the said invention, there was no prior art that effectively taught the disclosure on record in its entirety, especially “in order to evaluate the individual features of the feature space by calculating the quality of the individual features, and wherein the calculation of the quality of the individual features is configured to be used in the 2Application No. 16/755,126Attorney Docket No. 303390-241016/9A-149 433 weighted sum of individual entries of the feature space which gives the specific probability of the identification of the traveler”  As a result, the examiner acknowledges the applicant’s invention as novel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685